                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


David Atkins,
      Plaintiff,

V.                                                                   I:18cv354(LMB/TCB)

Lt. Glaser,^aL.
        Defendants.


                                   MEMORANDUM OPINION


        Proceeding pro se, David Atkins("plaintiff or "Atkins") initiated this civil rights action

pursuant to 42 U.S.C. § 1983, alleging that defendants violated his constitutional rights during

his incarceration. Defendants Thomas Glaser("Glaser" or "Lt. Glaser"), Erica Williams

("Williams" or "Sgt. Williams"), and Robert Cleek("Cleek" or "Cpl. Cleek")(collectively

"defendants") have filed a Motion for Summary Judgment supported by a legal memorandum,

two affidavits, and several documentary exhibits [Dkt. Nos. 25-26]. Plaintiff received the notice

required by Local Rule 7(K)and time to file responsive materials pursuant to Roseboro v.

Garrison. 528 F.2d 309(4th Cir. 1975)[Dkt. No. 27]. He later submitted a document he titled a

"Memorandum in Support ofSummary Judgment"[Dkt. No. 34].^ Defendants filed a brief reply

[Dkt. No. 35], and plaintiff submitted a surreply [Dkt. No. 36].^ This matter is therefore ripe for

adjudication. For the reasons stated below, defendants' Motion for Summary Judgment will be

granted, and judgment will be entered in favor of defendants Glaser, Williams, and Cleek.




'This document will be liberally construed as an unsworn affidavit through which plaintiff has
expressed disagreement with defendants' recitation offacts.

^ In this second responsive filing, plaintiffincluded two documents already submitted by
defendants and once more registered disagreement with certain facts defendants set out.
